Citation Nr: 1213376	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-45 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from May 1957 to May 1960 and from October 1961 to September 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; he withdrew such request by November 2011 correspondence.  

In March 2012 the Veteran's appeal was advanced on the Board's docket due to age pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

On February 2009 VA examination the examiner noted that the Veteran "could not or would not" provide accurate reliable hearing test results.  He opined that as the Veteran's enlistment physical for the Marine Corps. Reserves on September 12, 1961 "which was after his active service" revealed that his hearing thresholds were "within normal limits in both ears" it was less likely than not that any hearing loss which may exist is related to noise exposure in the military.  He also noted that because of "inconsistent and invalid test findings" no statements could be made regarding the etiology of the Veteran's tinnitus without resorting to mere speculation.  However, later in the report he opined that as the Veteran reported the onset of his tinnitus was 10 years prior (in approximately 1999), tinnitus was less likely than not related to active duty noise exposure.  

Significantly, the Veteran had two periods of active duty service, the second from October 1961 to September 1962.  Therefore, the September 1961 examination was prior to the second period of active duty, rendering the opinion inadequate (because it was based on an inaccurate factual basis).  Furthermore, on September 1961 service re-enlistment examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
NA
10 (15)
LEFT
10 (25)
5 (15)
15 (25)
NA
15 (20)

[The figures in parentheses represent ISO (ANSI) units and are provided for data comparison purposes.]  

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (emphases added).  Hence, while the puretone thresholds on September 1961 examination do not reflect a hearing loss disability by VA standards (See 38 C.F.R. § 3.385), some degree of hearing loss is shown (raising a question as to whether some diminution of hearing had occurred during the first period of service).  (The Board acknowledges that the absence of puretone audiometry on service entrance in 1957 and on service discharge in 1962 renders analysis of this matter problematic-nevertheless, it must be addressed.)  Additionally, the examiner's statements regarding tinnitus noted above are contradictory, in that he initially indicates that an opinion cannot be offered without resort to mere speculation, then goes ahead (merely speculating?) and offers an opinion against the Veteran's claim.  

Finally, the Board notes that the February 2009 examination did not include any audiometry deemed valid.  The examiner stated that the Veteran "could not or would not" provide accurate reliable hearing test results.  This statement connotes two separate and distinct/alternative situations:  "Could not" suggests an inability to provide accurate results, which would require search for a remedy/resolution to the problem causing the inability.  "Would not", on the other hand, suggests malingering or a failure to co-operate , an intentional act that creates a negative inference.  Clarification of this situation is needed..  

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should secure for the record copies of complete clinical records of any VA evaluation or treatment the Veteran has received for hearing loss and tinnitus (records of which are not already associated with the claims file).  If there was none, it should be so noted for the record.  

The RO should also ask the Veteran to identify the providers of any private evaluation and/or treatment he received for hearing loss and tinnitus at any time since service, to include any employment related testing  (police department and/or railroad), and to submit the releases necessary for VA to secure records of such evaluations/private treatment.  If he had none, he should so indicate.  The RO must secure for the claims file the complete clinical records of the evaluations/treatment from all sources identified.  

2. The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) by an audiologist or otologist other than the February 2009 fee basis examiner to determine the presence, nature, and likely etiology of any bilateral hearing loss and/or tinnitus.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  If audiometric results deemed valid cannot be obtained the examiner should indicate (with explanation) whether such is due to some circumstance unique to the Veteran that renders him incapable of providing valid responses (in which case it should be determined whether there are any possible accommodations that would address the problem)  or whether it is due to his malingering/failure to cooperate.  Based on review of the record, and examination of the Veteran. the examiner should provide an opinion that responds to the following:

a. Does the Veteran have a hearing loss disability by VA standards (as in 38 C.F.R. § 3.385)? 

b. If so, what is the most likely etiology for such hearing loss disability?   Specifically, is it at least as likely as not (a 50% or better probability) that the hearing loss disability is related to his service/exposure to noise trauma therein?  If not, please identify the etiological factors that are deemed more likely. 
c. Is it at least as likely as not (a 50% or better probability) that the Veteran's tinnitus is related to his service/exposure to noise trauma therein? 

The examiner must explain the rationale for the opinions, citing to factual data and/or medical texts/treatises as deemed appropriate.  If an opinion sought cannot be offered without resort to mere speculation, there must be explanation why that is so.

3. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

